DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on 05/02/2022 is entered into the file. Currently, claims 1, 3, 6, 8, 11, 12, 13, 14, 17, 18, 19 and 20 are amended; claims 2 and 5 are cancelled; resulting in claims 1, 3, 4, 6-20 pending for examination.
This is a non-final office action. 


Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
Claims 8 through 16 recite different embodiments for the particles comprising the time-dependent color-changing material. 
Claims 8-10 recite an embodiment where the particles are oxygen-sensitive material that changes color based upon the amount of time the oxygen-sensitive material has been exposed to oxygen. Claim 9 depends from claim 8 and further defines the time period after which the color change particles change color (at least one year). Claim 10 depends from claim 9 and further defines the time period after which the color change particles change color (at least two years).
Claims 14-16 recite an embodiment where the particles are light-sensitive material that changes color based upon the amount of time the light-sensitive material has been exposed to ultraviolet light. Claim 15 depends from claim 14 and further defines the time period after which the color change particles change color (at least one year). Claim 16 depends from claim 15 and further defines the time period after which the color change particles change color (at least two years). 
Claims 11-13 recite an embodiment where the particles are pressure sensitive material that changes color based upon the amount of time the pressure-sensitive material has been held at a pressure of at least one atmosphere. 
Claims 12 and 13 have been amended to depend from claim 1, however, it appears that claim 12 should be dependent from claim 11 and claim 13 should depend from claim 12, similar to the other embodiments outlined above. 
  Appropriate correction is required.








Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, lines 7-11 recite two different structures for the claimed second layer. Lines 7-9 recite “a second layer at least partially covering the first layer…” and lines 10-11 recite “a second layer encapsulating the first layer…”. 
It is not clear if both recitations of “a second layer” refer to the same layer, and if so, how the second layer can be claimed to be both “partially covering the first layer” as well as “encapsulating the first layer”. 
In order to overcome the rejection, one of the embodiments for the second layer should be chosen, either the embodiment recited in lines 7-9 where the second layer is a partial layer, or the embodiment in lines 10-11 where the second layer encapsulates the first layer, but one layer cannot do both. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,943,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application in claims 1 and 3 recites similar structures for the claimed time-dependent color change label as recited in claim 1 and 5 of US 10,943,511. While US 10,943,511 recites “a plurality of particles” and “wherein each particle comprises an encapsulation device” and the instant application recites “particles embedded in a polymer” and “wherein the particles are encapsulated into one or more encapsulation devices”, such features are similar enough to read on each other.  

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 19. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application in claim 17 recites similar structures for the claimed time-dependent color change label as recited in claim 19 of US 10,943,511. While US 10,943,511 recites “a plurality of particles” and “wherein each particle comprises an encapsulation device” and the instant application recites “particles embedded in a polymer” and “wherein the particles are encapsulated into one or more encapsulation devices”, such features are similar enough to read on each other.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,943511. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application in claim 19 recites similar structures for the claimed time-dependent color change label as recited in claim 20 of US 10,943,511.
While US 10,943,511 recites “a plurality of particles” and “wherein each particle comprises an encapsulation device” and the instant application recites “particles embedded in a polymer” and “wherein the particles are encapsulated into one or more encapsulation devices”, such features are similar enough to read on each other.
Claim 19 of the instant application has been rejected under 112b above, however, for the sake of compact prosecution, should the claim be amended to have the features recited in lines 10-11 wherein “a second layer encapsulating the first layer, the second layer being transparent, and having a plurality of perforations”, then the above nonstatutory double patenting rejection would be appropriate.
 Should the claim be amended to have the feature recited in lines 7-9 wherein “a second layer at least partially covering the first layer, wherein the second layer comprises a plurality of perforations configured to expose the first layer to ambient atmosphere”, then the above nonstatutory double patenting rejection would not be appropriate.


Response to Arguments
Response-Drawings
The previous objection to the drawings is overcome by the Applicants amendments to the specification received on 05/02/2022 which removed reference number 300A from paragraph [059]. 

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1 through 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement are overcome by Applicants amendments to claims 1, 17 and 19 to include limitations reciting an encapsulation device in the response filed 05/02/2022.
The previous rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements are overcome by Applicants amendments to claims 1, 17 and 19 to include limitations reciting an encapsulation device in the response filed 05/02/2022.
The previous rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by the Applicants amendments to claims 1, 6, 11, 12, 13, 17 and 19, and the cancellation of claim 5 in the response filed 05/02/2022.
The previous rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is overcome by Applicants cancellation of the claim in the response filed 05/02/2022.  

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments and claim amendments, see pages 3-9, filed 05/02/2022, with respect to claims 1, 3, 6-20 have been fully considered and are persuasive.  The previous rejection of claims 1-4, 8-16, 19 and 20 a under 35 U.S.C. 103 as being unpatentable over Klots et al. (US 2010/0288182) in view of Bryne et al. (US 2015/0161918); of claim 6 under 35 U.S.C. 103 as being unpatentable over Klots et al. (US 2010/0288182) in view of Bryne et al. (US 2015/0161918) and further in view of Hechler et al. (US 6,398,862); of claim 7 under 35 U.S.C. 103 as being unpatentable over Klots et al. (US 2010/0288182) in view of Bryne et al. (US 2015/0161918) and further in view of Marchant et al. (US 2011/0239885); and of claims 17 and 18 under 35 U.S.C. 103 as being unpatentable over Klots et al. (US 2010/0288182) in view of Bryne et al. (US 2015/0161918) and further in view of Utz (US 2018/0137787) have been withdrawn. 
None of the cited reference teach the newly added feature in independent claims 1, 7 and 19 reciting that the particles are encapsulated into one or more encapsulation devices that have a porosity that corresponds to the predetermined time period after which a color change occurs. 

Allowable Subject Matter
Claims 4, 6-16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The closest prior art to the claimed invention recited by independent claims 1, 17 and 19 is to that of Klots et al. (US 2010/0288182) in view of Bryne et al. (US 2015/0161918).
Klots et al. teaches a method of revealing exposure of a substrate, such as a consumer package, to an environmental stimulus, such as heat, pressure, liquid or vapor, wherein a substrate includes at least one indicia thereon comprising chromatically selected scattering particles which exhibit a color change in response to the environmental stimulus ([0002-0010, 0018-0034, 0036-0038]). 
The indicia (first layer), comprising the chromatically selected scattering particles, is printed or coated onto the substrate, and may be in in the form of a picture, text, barcode, logo, or other pattern, and the color change can be detected visually or using instrumentation known to those of skill in the art ([0018-0020]). The indicia comprising chromatically selected scattering particles can be incorporated into coating used for packaging and may be used to reveal information regarding he packaging such as authenticity, shipment environment, reducing/identifying counterfeit, etc. ([0018]). The coatings include at least one indicia, such that when exposed to an environmental stimulus such as heat, pressure, solvent, vapor, the indicia changes color due to a change in the light scattering of the chromatically selected scattering particles, thus revealing information that may be encoded in the picture, text, barcode, logo, or other pattern ([0020-0024]). The chromatically selected scattering particles can be inorganic particles such as glass particles and titanium dioxide particles; hollow particles such as voided microspheres comprised of polymer, glass or ceramic; solid particles or combinations thereof ([0029-0033]). Klots et al. further teaches that the indicia can be concealed until a time that its required to be revealed, is triggered by a certain event or can be used to determine how long a substrate is exposed to a certain environmental stimulus , wherein exposure of from minutes to hours to week may be readily detectable ([0048, 0054]). 
The chromatically selected scattering particles are incorporated in the indicia by having a surrounding medium which is simply a medium that occupies the volume between the particles (particles embedded in a polymer), and may be a polymer including a resin or a binder well known in the art ([0036]). The indicia layer (first layer) can also be overcoated with a protective layer (second layer) including transparent or semi-transparent coatings or laminations such as plastic ([0037]).
The substrate is comprised of known substrates such as paper, paperboard, glass, metal, plastic and rubber substrates, wherein the substrate can be adhered to the consumer package using suitable means such as glue, adhesive or a pressure sensitive adhesive (attachment structure) ([0037]). 
Byrne et al. teaches a time-dependent label comprising a color change layer containing a substance, such as an ink, that changes color, light reflectivity or light transmissivity when in contact with a gas, vapor or in the presence of certain light frequencies, such as UV ([0004-0013, 0036]). Bryne et al. further teaches that the color change layer is covered by a first layer having a porosity or permeability that differs among areas of the label to provide different permeabilities to gas or vapor, thus affecting the time it takes to produce the color change effect ([0004-0014, 0018-0036, 0040, 0068-0078]). 
Neither Klots et al. nor Bryne et al. teach the newly added feature recited in independent claims 1, 17 and 19, wherein the particles are encapsulated into one or more encapsulation devices that have a porosity corresponding to the predetermined time period after which a color change occurs. An encapsulation device is not taught or suggested by the aforementioned references, nor would it have been obvious to modify the reference to meet the limitations of the claim. 
The additional references used in the previous office action to Hechler et al. (US 6,398,862), Marchant et al. (US 2011/0239885) and Utz (US 2018/0137787) do not cure the deficiencies of Klots et al. in view of Bryne et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/
Primary Examiner, Art Unit 1785